Citation Nr: 1135302	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for arteriosclerotic heart disease.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for tinea pedis.

8.  Entitlement to service connection for right foot disability.

9.  Entitlement to service connection for a left leg shell fragment wound scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran was originally scheduled to testify before a member of the Board sitting at the RO on December 8, 2009.  That same day, however, the Veteran submitted a written notice indicating his desire to cancel his scheduled Board hearing.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).

The Board notes that during the pendency of his appeal, the Veteran was awarded service connection, to include the assignment of disability ratings and effective dates, for posttraumatic stress disorder (PTSD) and type II diabetes mellitus.  There is no indication that the Veteran disagreed with any aspect of that decision within one year from the date of that decision.  See 38 U.S.C.A. § 7105 (West 2002).  In September 2010, however, the Veteran filed a claim, seeking a higher evaluation for his service-connected PTSD.  As a claim for a higher evaluation for service connected PTSD has not been adjudicated by the RO, it is not currently before the Board; hence, that claim is referred to the agency of original jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  In December 2009, prior to the issuance of a final decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal of all issues then pending before the Board, save for the issue of entitlement to service connection for arteriosclerotic heart disease.

2.  The Veteran had service in Vietnam from April 1967 to April 1968; he has a current diagnosis of coronary artery disease.


CONCLUSIONS OF LAW

1.  The Veteran's appeal as to the issues of entitlement to service connection for a back disability, a right hip disability, hearing loss, sinusitis, hypertension, tinea pedis, a right foot disability, and a left leg shell fragment wound scar has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The Veteran has coronary artery disease that is presumed to have been the result of disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2010).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking service connection for a back disability, a right hip disability, hearing loss, sinusitis, hypertension, tinea pedis, a right foot disability, a left leg shell fragment wound scar, and arteriosclerotic heart disease.  He perfected his appeal of the issues in March 2008.

In December 2009, after the claims were certified to the Board but prior to the issuance of a final decision, the Veteran submitted a letter stating that he wished only to continue his appeal of the issue of entitlement to service for a heart condition.  He explicitly requested that his appeal as to all other issues be withdrawn.

The Board finds that the Veteran has expressed his desire to withdraw his appeal except for the heart disease claim.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to service connection for a back disability, a right hip disability, hearing loss, sinusitis, hypertension, tinea pedis, a right foot disability, and a left leg shell fragment wound scar.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal of those eight issues.  

II.  Heart Disease

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, there are certain diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2010).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).).

The Veteran's DD form 214 shows that he served on active duty from November 1966 to November 1968, with 11 months and 22 days for foreign and/or sea service in the USARPAC (United States Army Pacific).  In response to request for verification of information pertaining to the Veteran's claim of service connection for PTSD, the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly, the Center for Unit Research of Records (CURR)), in October 2008, indicated that on April 28, 1967, the Veteran arrived in Vietnam.

A review of the Veteran's VA treatment records shows that he was diagnosed as having coronary artery disease in March 2006.  In April 2006, it was noted that he had a history of myocardial infarction.  He was seen in May 2008 for recurrent symptoms of shortness of breath.  A low-risk stress nuclear study demonstrated evidence of a fixed inferior wall defect, consistent with a previous inferior-wall infarction.  He was diagnosed with stable coronary artery disease.  

As noted above, VA has determined that there are certain diseases that are associated with exposure to herbicides in service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  With respect to the Veteran's diagnosis of coronary artery disease, the Board notes that ischemic heart disease, including atherosclerotic cardiovascular disease, such as coronary artery disease, is a disease for which presumptive service connection is warranted based upon herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Here, because the Veteran served in Vietnam during the requisite time period, he is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  Further, as VA has amended 38 C.F.R. § 3.309(e) to include ischemic heart disease as a disease associated with herbicide exposure and the record demonstrates a diagnosis of coronary artery disease, the Board finds that under the newly amended regulation, the Veteran is entitled to service connection for coronary artery disease on a presumptive basis as due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e); 75 Fed. Reg. 53,202.


      (Continued on Next Page)


ORDER

The appeal for service connection for a back disability, a right hip disability, hearing loss, sinusitis, hypertension, tinea pedis, a right foot disability, and a left leg shell fragment wound scar is dismissed.

Service connection for coronary artery disease is granted



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


